NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                    Argued June 4, 2020
                                    Decided June 15, 2020



                                            Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            AMY C. BARRETT, Circuit Judge



No. 19-3470                                                   Appeal from the United
                                                              States District Court for the
THOMAS TROTTIER,
                                                              Northern District of Indiana,
     Plaintiff-Appellant,
                                                              Hammond Division.
              v.
                                                              No. 2:18-cv-00304-JVB-JEM
ANDREW SAUL, Commissioner of Social Security,                 Joseph S. Van Bokkelen,
     Defendant-Appellee.                                      Judge.


                                             Order

    Thomas Trottier filed an application for Social Security disability benefits on the ba-
sis of degenerative disc disease, obesity, and major depressive disorder. An administra-
tive law judge found these conditions to be severe but ruled that Trottier remains able
to do light work. A district judge affirmed. 2019 U.S. Dist. LEXIS 183063 (N.D. Ind. Oct.
22, 2019). Trottier’s appeal contends that the ALJ did not properly account for limita-
tions on his concentration, persistence, and pace, and failed to accord required weight
to the opinion of Dr. Dobransky, his treating psychiatrist.
No. 19-3470                                                                           Page 2

    The district court’s opinion adequately addresses those contentions, and we affirm
substantially for the reasons the district court gave. We add only a few words about the
treating-psychiatrist issue.

    Dobransky saw Trottier for less than six months in 2015 and 2016 but opined about
his mental condition in 2011. This led the ALJ to ask whether Dobransky’s views were
reliable. He wrote (citations to the record omitted):

     Dr. Dobransky, the claimant’s psychiatrist, opined the claimant had a number
     of marked limitations in his ability to perform unskilled work. In particular,
     he assessed marked limitations in his ability to understand, remember and
     carry out very short and simple instructions, maintain attention for two-hour
     segments, maintain regular attendance and work in coordination with or
     proximity to others without being unduly distracted. Dr. Dobransky conclud-
     ed the claimant would have extreme limitation in his ability to complete a
     normal workday and workweek without interruptions from psychologically
     based symptoms and anticipated the claimant would likely be absent from
     work more than four days per month.

     I have considered this opinion and assign it little weight, as it is not consistent
     with the record as a whole. In particular, Dr. Dobransky opined that these
     limitations have been in place since January 2011, when he had only been
     treating the claimant since November 2015. Moreover, the assessed marked
     limitations are not supported by the medical evidence of record, which doc-
     uments the claimant often demonstrated an appropriate affect, adequate at-
     tention and concentration and adequate memory. There is no good basis in
     the medical evidence of record or testimony to find that the claimant would
     be off task or absent excessively.

Regulations in force at the time required an ALJ to accept the opinion of a treating phy-
sician “[i]f [it] … is well-supported by medically acceptable clinical and laboratory di-
agnostic techniques and is not inconsistent with the other substantial evidence in your
case record”. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (emphasis added). The ALJ found
that Dobransky’s opinion was not supported by the medical evidence of record.

   True enough, the ALJ might have said more, such as that Dobransky expressed his
opinion by checking boxes rather than explaining how medical evidence supported his
conclusions—and in particular that Dobransky did not try to explain why he gave an
opinion looking more than five years into the past. But ALJs’ analyses always could be
No. 19-3470                                                                    Page 3

longer and more detailed. They would not necessarily be better for being fulsome. We
conclude that the ALJ said enough to satisfy his obligation under the regulations.

                                                                            AFFIRMED